DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi et al. (US 20020105738).
Re claim 20, Kobayashi et al. teaches:
	A light projection engine (22);
	A first subframe (20) that is connected to the light projection engine, wherein the light projection engine may be adjusted along at least one of an X, Y, or Z axis (module 41 in FIG. 4 can be rotated and includes the light projection engine);
	A second subframe (23) wherein the light projection engine (22) with the first subframe (20) is attached to the second subframe  (attached as shown together in FIG. 3) and the light projection ca be adjusted as discussed above;
	A frame (10 see FIG. 4), wherein the light projection engine with the first and second subframe is attached to the frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., as discussed above.
Re claim 21, the first subframe for purposes of claim 21 can be interpreted as 41, which includes holes to align the projection engine as FIG. 4 shows the projection engine as part of the module can be moved.  Thus it would have been obvious that as no axis have been defined relatively, the moving of 41 aligns the engine and waveguide. Though silent to the holes being slotted, it would have been obvious to have a particular type of hole for a desired type of mechanical engagement. By being secured together, alignment occurs relative to a Y axis as the axis orientation has not been defined relative to components.
	Re claim 22, for claim 22 purposes, the second subframe would be 41 wherein the holes are larger than the inserted fasteners in FIG. 4 wherein the fasteners are interpreted as the rod portions inserted into the holes.  Alternatively, holes larger than fasteners are shown with fasteners 50 into holes 9 (FIG. 6A).  By securing, alignment occurs and the orientation for axis has not been recited relatively.
	Re claim 23, for claim 23 purposes, the frame would be element 41.  The securing together aligns the waveguide and engine, and axis orientation has not been defined in the claims.

Allowable Subject Matter
Claims 6-10, 13-17, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of the frame waveguide assembly, and light projection as recited in the independent claims 6 and 13 wherein the engine rotates respective to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887